Response to Amendment
This action is responsive to the amendment set filed on 09/10/2021. 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claims 1-4, 6-9, 12, 15-17, are pending in the case.  Independent claims are 1, 6, and 12. Claims 5, 10-11, 13-14, 18-19 are canceled.

Priority
This application filed 09/12/2019 is a national stage entry of PCT/CN2018/078806, International Filing Date: 03/13/2018 claims foreign priority to 201710156769.6, filed 03/16/2017. Priority document received 09/12/2019.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 12, 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Tanoue et al. US 20160110069 A1, (Cited by the Applicant in the IDS filed 05/27/2020, hereinafter Tanoue) in view of Boule et al. US 20170357433 A1, (hereinafter Boule).

As to independent claim 1, Tanoue teaches:
 (See abstract - smartphone), comprising: 
obtaining, in response to detecting a pinching operation by a user on a plurality of icons, attribute information about each icon of the plurality of icons (See Fig. 4 with Fig. 3 with [0067] a pinch is performed on a set of icons/objects. Then see [0051] – “Then, the object specifying section 12 transmits information indicative of the selected object to the object storage section 13”, this is how object storage section 13 obtains the information about the selected objects. Then see [0054] the object storing section 13 determines a type/attribute of a selected object, wherein the type can be but not limited to, a shortcut icon or a folder icon. Thus system is capable of determining attribute for each object); and 
performing a classification operation on the plurality of icons based on the attribute information, wherein the classification operation comprises sorting out the plurality of icons into a newly created folder or a folder corresponding to a folder icon of the plurality of icons (See [0060] – “For example, in a case where all of objects are music data, the name of the new folder can be set to be "music" or the like.”, in other words system is capable of classifying the group of objects as all “music data”, based on each of the icons having an attribute of music data.),
wherein after performing the classification operation on the plurality of icons based on the attribute information, the method further comprises: 
obtaining an icon on the desktop of the mobile terminal that has met a predetermined condition and has not been sorted out (See Figs. 4a-b with [0077-0079], after the pinch gesture moves the 4 shortcut icons into newly created folder 1, the other 4 shortcut icons named Clock, Pedometer, Album, and Calculator, gets repositioned to fill in the vacancy caused by the newly created folder1; the repositioning is based on the Fig. 2 display priority getting rewritten as explained in [0078]. In regards to the claimed limitations, the claimed icon is interpreted to be the Clock icon, and the icon meets a predetermined condition of having the highest display priority out of the other 3 shortcut icons, and the Clock icon has not been “sorted out” in the sense that it was not moved into the folder1); and
performing a predetermined shifting and filling operation on the icon that has met the predetermined condition and has not been sorted out, based on a vacancy occurring after the classification operation (First see [0045] – “In Embodiment 1, the display screen of the display section 30 is divided into predetermined grid-like partitions and objects are arranged in the respective predetermined grid-like partitions in accordance with the display priorities.”, thus the desktop of icons is arranged based on priority. See [0039] – “The display list 41 is rewritten by an object storage section 13 (described later). Further, the display list 41 is read out by the display update section 14 (described later).”, in other words the priority in the display list 41 is rewritten, and the display update section 14 rearranges the icons based on the rewriting. Then see Figs. 4a-b with [0077-0079], the Clock icon is determined to have the highest display priority thus is moved adjacent to the folder1 icon indicating it is the next highest priority after folder1.);
wherein the obtaining the icon on the desktop of the mobile terminal that has met a predetermined condition and has not been sorted out comprises: 
obtaining, from the desktop of the mobile terminal, an icon of a first application other than applications corresponding to the plurality of icons (See Figs. 4a-4b the Clock icon is the icon on the desktop of mobile terminal, that has not been sorted into folder1 and has met the predetermined condition of having the highest display priority after folder1.); and 
determining the icon of the first application as the icon that has met a predetermined condition and has not been sorted out (See Figs. 4a-4b the Clock icon is the icon on the desktop of mobile terminal, that has not been sorted into folder1 and has met the predetermined condition of having the highest display priority after folder1.), 

	Boule teaches: wherein the meeting the predetermined condition is that at least one of a type, an installation time, or a using frequency of the first application is the same as that of an application in the applications corresponding to the plurality of icons (See Fig. 7 with [0241] mentions a “second shortcut replacement criteria” where the criteria checks if a current position/slot on a user interface can be taken by a third application based on the third application being of the same type/category of application as the previous second application that occupied that current position before. In other words, Boule teaches that because a third application icon is of the same type as the second application icon, it is given high enough priority to allow it to replace the second application icon’s position. This is analogous to Tanoue, where the Clock icon is allowed to replace the position adjacent to the newly created folder icon, due to the Clock icon being assigned high priority; the reason why high priority is given to the Clock icon is undisclosed by Tanoue. Thus it could be any reason, including same application type.).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the feature of filling the vacant space after a folder creation operation has been finished, wherein the filling of the vacant space is performed by checking for app icons that meet the condition of having the highest display priority as taught by Tanoue to include the predetermined condition that is based on checking if two app icons are of the same type/category (See Boule [0013]).

As to dependent claim 2, Tanoue as modified teaches all the limitations of claim 1 as cited above.
Tanoue further teaches: wherein the performing the classification operation on the plurality of icons based on the attribute information comprises: 
determining whether the attribute information about the plurality of icons is consistent with each other, to obtain a determination result (First see [0054] which explains that the system is capable of determining attribute information for each object. Then see [0060] – “For example, in a case where all of objects are music data, the name of the new folder can be set to be "music" or the like.”, in other words system is capable of determining that all the objects are consistent with each other because all of them are music data); and 
performing the classification operation on the plurality of icons based on the determination result (See [0060] – “For example, in a case where all of objects are music data, the name of the new folder can be set to be "music" or the like.”, in response to determining that each of the objects are music data, system classifies the group of objects to be music in order to name a folder as “music”). 

As to dependent claim 3, Tanoue as modified teaches all the limitations of claim 2 as cited above.
Tanoue further teaches: wherein the performing the classification operation on the plurality of icons based on the determination result comprises: 
creating, in a case that the determination result indicates that the attribute information about the plurality of icons is consistent with each other and the attribute information indicates that the (See Fig. 4 with [0077] system knows that the 4 selected objects are 4 shortcut icons thanks to the object specifying section 12. And in response, a folder is created to store the 4 shortcut icons. In regards to claimed desktop, it’s understood that the smartphone screen displaying the rows of apps is indicative of a desktop).

As to independent claim 6, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 7, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 8, it is rejected under similar rationale as claim 3 as cited above.

As to independent claim 12, it is rejected under similar rationale as claim 1 as cited above.

As to dependent claim 15, it is rejected under similar rationale as claim 2 as cited above.

As to dependent claim 16, it is rejected under similar rationale as claim 3 as cited above.

Claims 4, 9, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Tanoue et al. US 20160110069 A1, (Cited by the Applicant in the IDS filed 05/27/2020, hereinafter Tanoue) in view of Boule et al. US 20170357433 A1, (hereinafter Boule) in view of Hunter et al. US 20140149901 A1, (hereinafter Hunter).

As to dependent claim 4, Tanoue as modified teaches all the limitations of claim 2 as cited above.
Tanoue further teaches: wherein the performing the classification operation on the plurality of icons based on the determination result comprises: 
moving, in a case that the determination result indicates that the attribute information about the plurality of icons is not consistent with each other and the attribute information indicates that the plurality of icons comprises a plurality of application icons and a folder icon, all the plurality of application icons into a folder (See Fig. 4 with [0080] the pinch has selected three shortcut icons and the folder1 icon, which results in moving the three shortcut icons as well as the four shortcut icons inside folder1 into a new folder named folder2).
Tanoue teaches the plurality of application icons and folder icon but Tanoue does not teach that the plurality of application icons are moved into a folder corresponding to the folder icon.
Hunter teaches that the plurality of icons are moved into a group corresponding to the group icon (See Fig. 2C-D with [0032] a pinch is performed between the object icon and group icon, in order to move the object icon into the group icon. However the paragraph refers to the object icon 110-1 as plural objects, thus it could be a plurality of object icons being moved to the group).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify a method of pinching a plurality of app icons together with a folder icon as taught by Tanoue to include a method of pinch to add icons into a group of icons as taught by Hunter. Motivation to do so would be for avoiding burden from individually controlling each icon (See Hunter [0004]).

As to dependent claim 9, it is rejected under similar rationale as claim 4 as cited above.

As to dependent claim 17, it is rejected under similar rationale as claim 4 as cited above.

Response to Arguments
In regards to the previous 112b rejection, it is withdrawn in view of the amendment and argument.
In regards to the previous 101 rejection, it is withdrawn in view of the amendment and argument.
Applicant's arguments filed 06/17/2021 have been fully considered and are found persuasive. A new 103 rejection is made for the claims as cited above. 

Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID LUU whose telephone number is (571)270-0703.  The examiner can normally be reached on Monday - Friday 11 a.m. to 7:30 p.m. EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah Kawsar can be reached on 5712703169.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 






/DAVID V LUU/Examiner, Art Unit 2171            


/ABDULLAH AL KAWSAR/Supervisory Patent Examiner, Art Unit 2171